ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-208, concluding that STEPHEN H. ROSEN of NEPTUNE TOWNSHIP, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of one year for violating RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to complete ten hours of professional responsibility courses;
And good cause appearing;
It is ORDERED that STEPHEN H. ROSEN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective March 7, 2013; and it is further
ORDERED that prior to reinstatement to the practice of law, respondent shall enroll in and successfully complete ten hours of courses in professional responsibility approved by the Office of Attorney Ethics and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of *37Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.